 HANDLEMAN Co.Handleman CompanyandTeamsters Professional,Public,Medical&MiscellaneousEmployeesLocal165, International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof America. Case 20-CA-1938831March 1987DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSUpon a charge filed 29 November 1984 the Gen-eralCounsel of the National Labor RelationsBoard by the Regional Director for Region 20issued a complaint and a notice of hearing 15 Janu-ary 1985.The complaint alleges'that the Respond-ent,Handleman Company,violated Section 8(a)(1)of the National Labor Relations Act by maintain-ing an employee stock ownership plan that pre-cludes employees covered by a collective-bargain-ing agreementfromparticipating unless the Re-spondent,agrees to coverage under a negotiatedagreement.On 5 December 1985 all parties including theGeneral Counsel filed a stipulation of facts and amotion to transfer proceedings to the Board. Theparties waived a hearing and an administrative lawjudge's decision and submitted the case directly tothe Board for findings of facts, conclusions of law,and a decision and order.-On 7 February 1986 the Board issued an ordergranting the motion, approving the stipulation, andtransferring the proceeding to the Board.The Re-spondent and the General Counsel filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a Michigan corporation withheadquarters in Detroit,Michigan, and an officeand warehouse in Sacramento, California. The Re-spondent is engaged in the wholesale distributionof records, tapes, and related products. During the12 months preceding issuance of the complaint, theRespondent purchased and received at its Sacra-mento, California facility products, goods, and ma-terialsvalued in excess of $50,000 directly fromsuppliers outside the State of California.We findthat the Respondent is an employer engaged in'other complaintallegations were settled by the parties and have beenwithdrawn from the complaint.451commerce within the meaning of Section 2(6) and(7) of the Act.Teamsters Professional,Public,Medical & Mis-cellaneousEmployeesLocal'165,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and-Helpers of America is a labor organiza-tion within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. FactsSince 1983 the Respondent has maintained anemployee stock ownership plan under which quali-fied employees are entitled to acquire stock in theRespondent's corporation. The plan defines eligibleemployees as:(1)"Covered Employee"means any Em-ployee who is classified by the Company asfull-time and who:(ii) Is not covered by a collective bargain-ing agreement entered into by the Companyunless such agreement, by specific referenceto the Plan, provides for coverage under thePlan.B. Parties' ContentionsThe General Counsel contends that the Respond-ent'spromulgating,maintaining, and publicizing thestock ownershipplan is aper se violation of Sec-tion 8(a)(1) of the Act because it automatically ex-cludes from coverage employees who become rep-resented by a labor organization and covered by acollective-bargainingagreement.TheGeneralCounsel argues that the plan's exclusionary lan-guage punishes employees who choose a union be-cause they become subject to risking loss of theplan's benefitsin negotiationswhile unrepresentedemployees would continue to enjoy the benefits.Thus, the General Counsel argues that the exclu-sionary language interferes with, restrains, and co-erces employees because it creates the potential ofdiscrimination or a loss to employees for choosingunion representation.The Respondent contends that the plan merelyrecognizes that Respondent's duty to bargain withits employees' bargaining representative over man-datory bargaining subjects, including participationin employee benefit plans. Thus, the Respondentargues that an employee benefit plan may lawfullypoint out that employees covered bya bargainingagreement are not eligible to participate unless thebargaining agreement provides for coverage. TheRespondent argues that its plan does not excludeany of its employees from participation but that all283 NLRB No. 65 452DECISIONS OF THE NATIONAL ,LABOR RELATIONS BOARDemployees are eligible to participate, subject to itsstatutory bargaining obligations. The Respondentargues that the plan's exclusionary language simplypoints out that participation by employees coveredby a bargainingagreementis governed by the bar-gaining agreement.Accordingly, the Respondentcontends that the plan does not interfere with, re-strain, or coerce any of the Respondent's employ-ees.C. DiscussionThe Board has held that an employer violatesSection 8(a)(1) of the Act by maintaining a benefitplan excluding employees who join a union, chooseunion representation,are members of a bargainingunit,or are covered by a bargaining agreement.See respectivelyToffenettiRestaurantCo.,136NLRB,1156' (1962),'enfd.311 F.2d 219(2d Cir.1962),` cert.denied372 U.S. 977 (1963);ChannelMaster Corp.,148 NLRB 1343(1964);Dura Corp.,156 NLRB 285 (1965),enfd.380 F.2d 970(6th Cir.1967),;'andNiagaraWires,240NLRB1326(1979).Such plans interfere with,restrain,and coerce cur-rently unrepresented employees because the exclu-sionary clauses automatically eliminate the benefitson selection of a representative and do not allowfor their continuation pending negotiations.What isunlawful is the suggestion inherent in the exclu-sionary language that unrepresented employees willforfeit the plans'benefits if they choose union rep-resentation.In other words,the plans constitutethreats to discontinue the benefits or to refuse tobargain over continuation of the benefits. Suchthreats violatethe Act.ComoPlastics,143 NLRB151 (1963).The Respondent'semployee stock ownershipplan defines a covered employee as, one ,who: "Isnot covered by a collective bargaining agreemententered into by the Company unless such agree-ment, by specific reference,to the Plan, providesfor coverage under the Plan." This exclusionarylanguage,unlike thatin the above cases, indicatesthat coverage for the employees is subject to nego-tiations.The distinction is a critical one. The Re-spondent's plan does not cut off the benefit prior tonegotiations, but contemplates the continuation ofthe benefits during, the negotiations, Rather thanautomatically withdrawing or completely foreclos-ing coverage for represented employees, the Re-spondent's plan leaves continued coverage to col-lective bargaining, allowing the parties to agree tocontinued coverage or not. The Board has foundthatplans containingsimilar exclusionary provi-sions arenot unlawful. Thus, inSarahNeumanNursingHome,270 NLRB 663, 680 (1984), theBoard found no violation where the employer,maintained a profit-sharing plan excluding "anyperson who is covered under a collective bargain-ing agreement . . . unless the collective bargainingagreementprovides for the inclusion of suchperson under,the plan." Further inRangaire Corp.,157 NLRB 682, 683-684 (1966), the Board foundlawful the employers'maintenanceof a pensionplan excluding "any person covered by a collectivebargaining agreemententered into with the em-ployer, which agreement does not provide for cov-erage of such person by this plan."For the foregoing reasons we find that the Re-spondent's maintenance of an employee stock own-ership plan does not violate the Act as alleged.2CONCLUSIONS OF LAW1.Handleman Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.Teamsters Professional, Public,Medical &Miscellaneous Employees Local 165, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.HandlemanCompany has not violated the Actas alleged.ORDERThe complaint is dismissed.2Member Stephens agreeswith this finding for the reasons stated inthis opinionand for the reasonsstated inhis concurringand dissentingopinioninLynn-Edwards Cdrp.,282 NLRB 52 (1986).